DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by List et al. (US 2,027,694).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by List, as teaching:
a hair dryer assembly (see title and first paragraph of patent publication) comprising: 
a hair dryer 13 having a body 10 defining a cavity 12, an inlet 22 for airflow (expressly disclosed on first text page of reference, right column line 8) to enter the cavity, and an outlet 30 for the airflow to exit the cavity; and 
a discharge housing 21 configured to receive the airflow from the outlet, wherein the discharge housing comprises: 
an inlet end 27 defining an inlet for the airflow to enter the discharge housing; 
a closed end 18 opposite the inlet end; 
20 intermediate the inlet end and the closed end, the channel wall defining a hair receiving channel 15 and an outlet for airflow to exit the discharge housing, the channel wall extending continuously around the hair receiving channel such that hair within the channel is surrounded by the channel wall, wherein the outlet is configured to direct the airflow out of the discharge housing and towards hair within the hair receiving channel (expressly disclosed on page 2, right column, line 34 through page 3, left column, line 6); and 
a sidewall 17 extending at least partly around the channel wall, the sidewall and the channel wall defining a space for the airflow to travel through the discharge housing.  List also discloses the claim 3 feature wherein the discharge housing further comprises a top extending between the inlet end and the closed end and a bottom opposite the top, the channel wall extending from the top toward the bottom (expressly shown in figure 3), the claim 4 feature wherein the channel wall and the sidewall define the outlet (expressly shown in figure 1), the claim 5 feature wherein the discharge housing further comprises a flow guide extending at least partly through the space and configured to direct the airflow towards the outlet (expressly shown in figure 2), the claim 8 feature wherein the body extends along an axis and wherein the channel extends along a channel axis perpendicular to the axis of the body (expressly shown in figure 3), the claim 9 feature wherein the discharge housing further comprises a top extending between the inlet end and the closed end, the channel wall extending downward from the top along the channel axis, wherein the channel wall is curved from the top and tapers radially inward relative to the channel axis (expressly shown in figure 3).
s 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mourad (US 9,012,813).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Mourad, as teaching:
a discharge housing for a handheld hair dryer (see title and abstract), the discharge housing comprising: 
an inlet end 42 defining an inlet for airflow to enter the discharge housing in a first direction (expressly shown in figure 3); 
a closed end 32, 34 opposite the inlet end; 
a top 36 extending between the inlet end and the closed end; 
a bottom 38 opposite the top; 
a channel 52 wall extending from the top toward the bottom and defining a hair receiving channel, wherein the channel wall extends continuously around the hair receiving channel such that hair within the channel is surrounded by the channel wall (expressly shown in figure 3); and 
an outlet for the airflow to exit the discharge housing, wherein the discharge housing is configured to direct the airflow through the outlet in a second direction perpendicular to the first direction and towards the hair within the channel (expressly disclosed at column 4 lines 1-15).  Mourad also discloses the claim 11 feature wherein the discharge housing further comprises a sidewall 48 extending at least partly around the channel wall to define a space for the airflow to travel through the discharge housing  (expressly shown in figure 1), the claim 12 feature wherein the channel wall and the sidewall define the outlet (expressly shown in figure 2), the claim 13 feature of a flow guide extending at least partly through the space and configured to direct the airflow .
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regen (US 7,093,376).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Regen, as teaching:
a discharge housing for a handheld hair dryer assembly (see title and abstract), the discharge housing comprising: 
an inlet end 107 defining an inlet for airflow to enter the discharge housing in a first direction (expressly disclosed at column 4 lines 48-58); 
a channel wall 103 defining a hair receiving channel, wherein the channel wall extends continuously around the hair receiving channel such that hair within the channel is surrounded by the channel wall (expressly disclosed at column 4 lines 10-21); and 
an outlet 101 for airflow to exit the discharge housing, wherein the channel wall is configured to direct the airflow through the outlet in a second direction perpendicular to the first direction and towards the hair within the channel (expressly disclosed at column 3 lines 59-67).  Regen also discloses the claim 16 feature of a closed end opposite the inlet end, a top extending between the inlet end and the closed end, and a bottom opposite the top (expressly shown in figures 1, 2), the claim 17 feature wherein the channel wall extends from the top toward the bottom and is curved to funnel the hair into the channel (expressly shown in figure 4), the claim 18 feature of a sidewall extending at least partly around the channel wall to define a space for the airflow to travel through the discharge housing (expressly shown in figure 2), the claim 19 feature .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over List in view of Mourad.  List discloses the claimed invention, as rejected above, except for the claim 2 releasable attach feature and the claim 8 feature of wherein the body extends along an axis and wherein the channel extends along a channel axis perpendicular to the axis of the body and wherein the discharge housing further comprises a top extending between the inlet end and the closed end, the channel wall extending downward from the top along the channel axis, wherein the channel wall is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, O, cited in the first page of references with this action, are patent publications from the same inventive entity.  References C, D, E, F, G, H, I, J, K, L, M, P, Q, R, cited with this action are patent publications teaching hair drying or treatment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Monday, March 28, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753